Citation Nr: 1331763	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  05-34 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for a panic disorder due to a head injury with depression secondary to loss of taste and loss of vision (psychiatric disorder).

2.  Entitlement to a disability rating in excess of 50 percent for bilateral visual field impairment, post-facial trauma, with left ptosis, left hypertropia, left quadranopsia, and right temporal field defect (eye disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In February 2008, April 2010, and September 2012, the Board remanded the above issues for additional development.

As to the claim for an increased rating for the psychiatric disorder, the August 2004 rating decision recharacterized the Veteran's service-connected "anxiety neurosis" as a "panic disorder" and granted an increased, 50 percent, rating.  In a May 2005 rating decision, the RO recharacterized the Veteran's service-connected "panic disorder" as a "panic disorder with headaches status post head trauma" and continued the previously assigned 50 percent disability rating for this disorder.  In a June 2013 rating decision, the RO again recharacterized the Veteran's service-connected "panic disorder with headaches status post head trauma" as a "panic disorder with depression secondary to loss of taste and loss of vision" and granted an increased, 70 percent, rating effective December 19, 2003, the date of his claims.  Therefore, the Board has characterized this issue as it appears on the first page of this decision.

The claim for an increased rating for an eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran's psychiatric disorder has not been manifested by adverse symptomatology that causes total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for a psychiatric disorder have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8045 (2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9412 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that in letters dated in January 2006, August 2006, August 2009, October 2010, and October 2012 the RO provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, while the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with additional notice in the above letters followed by a readjudication of the claim in the June 2013 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service records from the Social Security Administration (SSA) and his treatment records from the East Orange and Lyons VA Medical Center, including all post March 2003 treatment records, in substantial compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

The Board's February 2008 Remand also directed the RO/AMC to obtain the Veteran's records from a Dr. Sparta.  However, these records are not found in the claims file.  Nonetheless, the Board finds that another remand to request these records is not required because the Veteran did not provide VA with an authorization to request them despite being asked to do so in August 2009.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a veteran desires help with his claims, he must cooperate with VA's efforts to assist him.).  

The Veteran was also provided VA examinations in January 2004, August 2009, September 2009, and April 2013.  Moreover, the Board finds that the examinations are adequate for rating purposes, and as to the post-remand examinations in August 2009 and April 2013 substantially comply with the Board's remand directions, because after comprehensive examinations of the claimant as well as after taking a detailed history from the claimant and/or after a review of the record on appeal the examiners provided opinions as to the severity of his psychiatric disorder that allows the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran asserts that his psychiatric disorder meet the criteria for a higher evaluation.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to noted above, the August 2004 rating decision recharacterized the Veteran's service-connected "anxiety neurosis" as a "panic disorder" and granted an increased, 50 percent, rating effective December 19, 2003, under 38 C.F.R. § 4.130, Diagnostic Code 9412.  In a May 2005 rating decision, the RO recharacterized the Veteran's service-connected "panic disorder" as a "panic disorder with headaches status post head trauma" and continued the already assigned 50 percent disability rating for this disorder but under 38 C.F.R. § 4.124a, Diagnostic Code 8045-9412.  In a June 2013 rating decision, the RO again recharacterized the Veteran's service-connected "panic disorder with headaches status post head trauma" as a "panic disorder with depression secondary to loss of taste and loss of vision" and granted an increased, 70 percent, rating effective December 19, 2003, also under 38 C.F.R. § 4.124a, Diagnostic Code 8045-9412.

In this regard, Diagnostic Code 8045 provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The Board notes that the criteria for rating traumatic brain injuries (TBI) under Diagnostic Code 8045 changed during the pendency of the appeal effective from October 23, 2008.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008); 38 C.F.R. § 4.124, Note (5).  However, these changes do not apply to the current appeal because the appeal arises from a 2003 claim and neither the Veteran nor his representative specifically requested that VA apply the new criteria to his appeal.  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9412, a 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

The highest, or 100 percent schedular evaluation, contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

With the above criteria in mind, the Board notes that at the January 2004 VA psychiatric examination, the Veteran complained of having periodic anxiety and panic attacks whose frequency had diminished when he took his medication.  As to his occupational history, the Veteran reported that he worked as a production manager for most of his life but stopped working in August 2003 because there was too much pressure at work.  He also reported that he may start looking for a new job depending on what happens with his disability claims.  He also reported that he cares for a few animals near his house.  Socially, the Veteran reported that he had been married on two occasions, he had three children, he remained married to his second wife, they had been married 25 years, and he characterized his relationship with his second wife as "somewhat shaky."  He reported that his main other social contact was his sister as well as the fact that he was a loner and was not comfortable around people.  He also reported that he had three friends in the city that he socialized with.  

On examination, his affect was blunted.  However, his insight and judgment were fair and his impulse control was fair.  Moreover, he was dressed casually, he was cooperative, his mood was neutral, his speech was normal, he had no appreciable problems, his thought process and thought content were normal, he had neither homicidal nor suicidal ideation, and he was oriented times three.  

The examiner opined that the Veteran had symptoms of a panic disorder with "some problems working" and he was "somewhat isolative."  His Global Assessment of Functioning (GAF) score was 45.  Lastly, it was opined that the Veteran's psychiatric problems "do not prevent him from getting employment" and that his old diagnosis of anxiety neurosis was being changed to a diagnosis of a panic disorder. 

At a subsequent August 2009 VA psychiatric examination, the Veteran complained of anxiety and panic attacks as well as memory and concentration impairment, headaches, and irritability.  He also reported the frequency of his attacks was reduced with his current medication.  However, if he forgot to take his medication, he would experience attacks several times a week.  As to his occupational history, the Veteran reported that he had not worked since 2003.  However, he was able to drive to the examination.  Socially, the Veteran reported that he had been married to his second wife for 30 years, and he had two living adult children from his current marriage.  The Veteran thereafter characterized his relationship with his wife as "so-so," his relationship with his son as "adequate," and his relationship with his daughter as better than his son.  The Veteran also had two siblings and he reported that he only maintained contact, on occasion, with one.  The Veteran also reported that he gave up most of his hobbies, including hunting and fishing, and he primarily spent his days in the house watching television.

On examination, testing revealed "some degree of memory impairment" which the examiner thereafter characterized as "moderately impaired" memory and concentration.  Moreover, his affect was blunted.  Thereafter, the examiner opined that the Veteran's social interactions were "occasionally inappropriate as a consequence of his irritability and mood swings" and he was "occasionally disoriented to time and has to use a variety of pneumonics to ensure that he remains oriented to time, place, person and situation."  As to neurobehavioral affects, the Veteran manifested irritability, lack of motivation, and moodiness which would interfere with both workplace and social interaction and "may preclude them depending on severity."  However, the Veteran arrived on time for the examination, was dressed and groomed appropriately, and he was cooperative.  His mood was neutral, his speech was normal, and there was no evidence of either perceptual impairment or a thought disorder.  Moreover, his thought content was appropriate, he denied either homicidal or suicidal ideation, he was oriented times three, his abstract reasoning, judgment, impulse control, and insight were all intact, and his judgment and consciousness were normal.  The examiner thereafter reported that the Veteran maintained full independence with regard to all activities of daily living.  

The diagnosis was cognitive disorder not otherwise specified.  His GAF score was 40 due to "severe impairment in both social and occupational functioning as a direct result of symptoms of [a] head injury."  The examiner thereafter opined that all of the residuals of the Veteran's TBI, including his memory and concentration deficit, noise and light sensitivity, frequent and severe headaches, dizziness, fatigue, erectile dysfunction, tinnitus, loss of taste, loss of smell, and frequent irritability, when taken together result in his being unable to work as well as caused total occupational and social impairment. 

Thereafter, at the September 2009 VA TBI examination the examiner, after a review of the record on appeal and an examination of the Veteran, opined that the claimant only had a "mild" TBI with, among other things, "mild" short-term memory loss.  The examiner also diagnosed the Veteran with migraine headaches and tension headaches and characterized the migraine headaches as "moderately severe."

At the April 2013 VA psychiatric examination, it was reported that the Veteran had not worked since 2003.  Socially, it was reported that the Veteran continued to live with his second wife and maintained a relationship with his two children but not his two great grandchildren.  It was also reported that he rarely socialized and isolated himself at home most of the time.

On examination, the Veteran's adverse symptomatology was limited to a depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, obsessional rituals which interfere with routine activities, and an intermittent inability to perform activities of daily living including minimal personal hygiene.  

The diagnoses were panic disorder and depression secondary to his service connected loss of taste and eye disorder.  The examiner thereafter opined that the depression, which is separate from the mood disorder caused by his TBI, is caused by his service-connected loss of taste and eye disorder which dramatically impacts negatively on his quality of life.  His GAF score was 40.  The examiner opined that the Veteran's level of occupational and social impairment caused by his psychiatric disorder was best characterized as "deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  In this regard, it was noted that the Veteran's panic disorder and depression caused reduced reliability and productivity and together they cause the deficiencies in most areas.  The examiner also opined that occupationally the Veteran's psychiatric disorders "would make it very difficult for him to work, and he would be expected to demonstrate deficiencies in most areas of occupational productivity . . ."  Lastly, it was opined that that there were no symptoms of TBI that interfered with or overlapped with his psychiatric diagnosis.  


The Veteran's treatment records also periodically document his complaints and treatment for adverse psychiatric symptomatology including, among other things, anxiety and depression with trouble sleeping and low motivation.  As to occupational impairment, while an August 2005 treatment record shows that he was not working, it also showed that the Veteran lived on a farm and took care of all household chores and repairs.  As to his social impairment, a March 2005 treatment record shows that had a "supportive" wife but in August 2005 he sought marriage counseling.  Moreover, these records show the Veteran's psychiatric disorder being assigned GAF scores ranging from a low of 50 on a few occasions to most of the time 60 and sometimes even 65.  

Based on the evidence above, the Board finds that the evidence does not show the symptomatology required for a 100 percent rating under the rating schedule.  In other words, there is a lack of evidence of symptoms of total occupational and social impairment, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Initially, the Board notes that nothing in the Veteran's treatment records show his adverse symptomatology to be worse than what was seen at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Next, the Board does not find the August 2009 VA psychiatric examiner's opinion that the Veteran had total occupational and social impairment because of his TBI residuals probative evidence as to his having total occupational and social impairment due to the psychiatric residuals of his TBI and secondary depression.  The Board has reached this conclusion because the August 2009 examiner when providing his opinion did not distinguish between the psychiatric residuals of the Veteran's TBI and his other TBI residuals.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

In this regard, the Court in Mittleider v. West, 11 Vet. App. 181, 182 (1998), held that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  However, the Board finds that the facts of this appeal can be distinguished from those in Mittleider because as is apparent from the earlier January 2004 VA examination and subsequent September 2009 and April 2013 VA examinations, examiners are able to distinguish the psychiatric residuals of his TBI from his other TBI residuals.

Likewise, the August 2009 VA examiner only opined that the Veteran's adverse symptomatology "may preclude" workplace and social interaction and that the extent of the preclusion "depended" on the severity.  Therefore, the Board also not finds that the opinion does not constitute probative evidence of total occupational and social impairment due to the psychiatric residuals of the claimant's TBI and secondary depression.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

As to whether the Veteran's psychiatric disorder due to his TBI and secondary depression otherwise manifests adverse symptomatology that equates to total occupational and social impairment, the August 2009 VA examiner opined that the Veteran's adverse symptomatology includes disorientation to time, place, person, and situation and the April 2013 VA examiner opined that he had an intermittent inability to perform activities of daily living.  Moreover, this adverse symptomatology is specifically found in the criteria for a 100 percent rating.  See Diagnostic Code 9412.

However, the August 2009 VA examiner also opined that the Veteran only had an "occasional" problem with inappropriate social interactions and disorientation.  Similarly, the April 2013 VA examiner opined that he had an "intermittent" inability to perform activities of daily living.  Accordingly, because the Veteran's problems with this adverse symptomatology are only "occasional" or "intermittent" the Board finds that the reports of these problems by these VA examiners have little probative value.

Also, as to whether the Veteran's psychiatric disorder due to his TBI and secondary depression otherwise manifests adverse symptomatology that equates to total occupational and social impairment, the Board notes that the January 2004 and August 2009 VA examiners both opined that his adverse psychiatric symptomatology included a blunted affect.  Moreover, the August 2009 VA examiner opined that the Veteran's psychiatric disorder caused a "moderately" impaired memory and concentration; "occasional" inappropriate social interactions due to irritability and mood swings; and irritability, lack of motivation, and moodiness which would interfere with both workplace and social interaction.  And, the April 2013 VA examiner opined that his adverse psychiatric symptomatology was limited to a depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and  obsessional rituals which interfere with routine activities.  

However, the Board also notes that the August 2009 VA examiner characterized the severity of the Veteran's impaired memory and concentration as only "moderate"  and the September 2009 and April 2013 VA examiners characterized the severity of his memory loss as only "mild."  The September 2009 VA examiner also opined that the Veteran only had a problem with his short-term memory.  Furthermore, the Board notes that at his January 2004 and August 2009 VA examinations it was opined that the Veteran was groomed appropriately, was cooperative, his mood was neutral, his speech was normal, there was no evidence of either perceptual impairment or a thought disorder, his though content was appropriate, he denied either homicidal or suicidal ideation, he was oriented times three, his abstract reasoning, judgment, impulse control, and insight were all intact, and/or his judgment and consciousness were normal.  The August 2009 VA examiner also opined that the Veteran maintained full independence with regard to all activities of daily living.  

Further, the Board does not find that this other documented adverse symptomatology equates to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or memory loss for names of close relatives or own occupation, or own name.  See 38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013) (holding that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration).  

Therefore, the Board finds that the most probative evidence of record weighs against finding that the adverse psychiatric symptomatology seen in the record causes total occupational and social impairment.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

As noted above, at its worst, the Veteran's GAF score at his VA examinations was 40 suggesting that his psychiatric disability is manifested by "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several area, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work . . .)."  See AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

However, while treatment records show his GAF score as 50 on a few occasions, it most often shows it being 60 or higher suggests that his psychiatric disability is manifested by only "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers)."  See DSM IV. 

Moreover, the Board finds that the collective opinions of the Veteran's treating healthcare professionals over the course of a decade more probative evidence as to the severity of his psychiatric disorder than the isolated opinions provided by the VA examiners.  See Owens, supra.  Therefore, the Board also finds that the GAF scores provided by his VA examiners are not persuasive evidence that his adverse psychiatric symptomatology causes total occupational and social impairment. 

In reaching the above conclusions, the Board has not overlooked the fact that the record includes other objective evidence as to the Veteran's occupational impairment.  Specifically, while the record shows that the Veteran has not worked since 2003, treatment records show that he takes care of his farm by himself including making all needed repairs.  The Veteran also reported that he cares for some nearby farm animals.  Moreover, the January 2004 VA examiner specifically opined that his psychiatric problems "do not prevent him from getting employment."  Similarly, while the April 2013 VA examiner opined that the Veteran's psychiatric disorders "would make it very difficult for him to work," he did not opine that it would prevent working.  Additionally, as explained above, the Board does not find the August 2009 VA examiner's opinion as to the Veteran's occupations impairment to be probative evidence.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran's psychiatric disorder due to his TBI and secondary depression does not cause total occupational impairment despite the above adverse symptomatology.  See Colvin, supra.  

Likewise, in reaching the above conclusions, the Board has not overlooked the fact that the record includes other objective evidence as to the Veteran's social impairment.  Specifically, the Board notes that while the record shows he has a so-so/shaky relationship with his wife and sought marriage counseling, it also shows that his wife is supportive and they have stayed together for over 30 years.  The record also shows that though at least 2004 he was also maintaining a relationship with three friends, though at least 2009 he was maintaining a relationship with at least one sibling, and to the current day he is maintaining a relationship with his two adult children.  Moreover, as explained above, the Board does not find the August 2009 VA examiner's opinion as to the Veteran's social impairment to be probative evidence.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran's psychiatric disorder due to his TBI and secondary depression does not cause total social impairment despite the above adverse symptomatology.  See Owens, supra.  

As to the the various lay statements found in the record regarding the severity of the psychiatric disorder caused by the Veteran's TBI and secondary depression, the Board recognizes the fact that the appellant is credible to report on what he sees and feels and other people are credible to report on what they can see.  See Davidson, supra.  However, the Board finds more probative the medical opinions as to the severity of his disability provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Taken in its entirety, the Board finds that the Veteran's overall disability picture as discussed above does not equate to the criteria for an increased, 100 percent, rating because it does not show that he has total occupational and social impairment.  See 38 C.F.R. § 4.130; Vazquez-Claudio, supra.  Therefore, the Board finds that the claim for an increased rating is denied.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart, supra.


Extraschedular Consideration

Based on the Veteran's and his representative's claims that the appellant's psychiatric disorder as a result of his TBI and secondary depression is worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2013).   

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, there simply is no objective evidence that the above disability resulted in marked interference with employment or frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, the January 2004 VA examiner specifically opined that his psychiatric problems "do not prevent him from getting employment."  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In adjudicating the current appeal for an increased rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has already been granted a TDIU effective from December 19, 2003.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating in excess of 70 percent for a psychiatric disorder is denied at all times during the pendency of the appeal.


REMAND

As to the claim for an increased rating for an eye disorder, this issue was remanded in September 2012 to provide the Veteran with a VA examination to ascertain its current severity.  Moreover, the post-remand record shows that the Veteran was provided a new VA examination in March 2013.  However, the Board finds that the March 2013 VA examination is inadequate.  

The Board has reached this conclusion because the examiner tested the Veteran's visual field using the Humprhey's visual field test and not the Goldmann Perimeter Chart as required by regulation.  See 38 C.F.R. § 4.77 (Parenthetically, the Board notes that during the pendency of this claim, the criteria for rating disabilities of the eye were revised, effective December 10, 2008.  However, the changes are only applicable to claims filed on or after the effective date of the regulation change.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).  Therefore, because the current claim was filed before this time, only the pre-December 10, 2008, criteria are applicable to the current appeal and this criteria does not allow for testing visual filed using the Humprhey's test.)  The Board also finds the March 2013 VA examination inadequate because, while the Board's remand specifically directed that the chart from his new visual field testing be associated with the claims file, it was not.  

Therefore, the Board finds that a remand is required to obtain new visual field testing using the Goldmann Perimeter Chart and to thereafter associate this chart with the claims file as well as the chart from the March 2013 Humprhey's visual field test.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).  

Also, the record shows that the Veteran continues to receive ongoing treatment from the VA's New Jersey Health Care System and the East Orange VA Medical Center.  However, his post-December 2012 treatment records from the New Jersey Health Care System and post-June 2013 treatment records from the East Orange VA Medical Center are not in the claims file.  Therefore, while the appeal is in remand status these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's post-December 2012 treatment records from the New Jersey Health Care System and post-June 2013 treatment records from the East Orange VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Associate with the claims file, physically or electronically, any chart prepared in connection with the Humprhey visual field test conducted at the March 2013 VA examination.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After undertaking the above development to the extent possible, provide the Veteran with an ophthalmological examination by an appropriate physician to determine the severity of his eye disability.  The claims folder should be made available and reviewed by the examiner.  The examiner must conduct visual field testing using the Goldmann Perimeter Chart and thereafter associate the chart with the claims file.  The examiner should also provide VA with the Veteran's visual field at each of the 8 principal meridians measured in degrees (i.e., temporally (i.e., at 0 degrees); down temporally (i.e., at 315 degrees); down (270 degrees); down nasally (i.e., at 225 degrees); nasally (i.e., at 180 degrees); up nasally (i.e., at 135 degrees); up (i.e., at 90 degrees); and up temporally (i.e., at 45 degrees).  See 38 C.F.R. § 4.76a, Table III (2007).  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

4.  After undertaking any other needed development, readjudicate the claim.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC) which adjudicates the claim under 38 C.F.R. §§ 4.75 to 4.84a (2007).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


